                                                                Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 1 of 14 Page ID #:98




                                                                                1

                                                                                2

                                                                                3
                                                                                                              UNITED STATES DISTRICT COURT

                                                                                4               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                                5   RASHINA DANIEL on behalf of                        CASE NO. 20-CV-08303-PSG (AGRx)
                                                                                    MINOR K.D. and NIKEYA DANIEL,                      Action Filed: 09/10/2020
                                                                                6
                                                                                                           Plaintiff,
                                                                                7

                                                                                8                  v.                                  ORDER RE STIPULATED
                                                                                                                                       PROTECTIVE ORDER
                                                                                9   LOS ANGELES COUNTY, DEPUTY
                                                                               10
                                                                                    HUDSON D. CARATHERS, and
                                                                                    DOES 1 through 8,
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11                          Defendants.
                                                                               12
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13

                                                                               14   1.     A. PURPOSES AND LIMITATIONS

                                                                               15          Discovery in this action is likely to involve production of confidential, proprietary, or

                                                                               16   private information for which special protection from public disclosure and from use for any

                                                                               17   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

                                                                               18   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties

                                                                               19   acknowledge that this Order does not confer blanket protections on all disclosures or responses

                                                                               20   to discovery and that the protection it affords from public disclosure and use extends only to the

                                                                               21   limited information or items that are entitled to confidential treatment under the applicable legal

                                                                               22   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this Order

                                                                               23   does not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth

                                                                               24   the procedures that must be followed and the standards that will be applied when a party seeks

                                                                               25   permission from the court to file material under seal.

                                                                               26          B. GOOD CAUSE STATEMENT

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                              -1-
                                                                                                             ORDER RE STIPULATED PROTECTIVE ORDER
                                                                Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 2 of 14 Page ID #:99




                                                                                1           Discovery in this action is likely to involve production of confidential, proprietary, or

                                                                                2   private information for which special protection from public disclosure and from use for any
                                                                                3   purpose other than prosecuting this litigation may be warranted.
                                                                                4           Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
                                                                                5   disputes over confidentiality of discovery materials, to adequately protect information the parties
                                                                                6   are entitled to keep confidential, to ensure that the parties are permitted reasonable necessary
                                                                                7   uses of such material in preparation for and in the conduct of trial, to address their handling at
                                                                                8   the end of the litigation, and serve the ends of justice, a stipulated protective order for such
                                                                                9   information is justified in this matter. It is the intent of the parties that information will not be
                                                                               10   designated as confidential for tactical reasons and that nothing be so designated without a good
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   faith belief that it has been maintained in a confidential, non-public manner, and there is good
                                                                               12   cause why it should not be part of the public record of this case.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   2.      DEFINITIONS
                                                                               14           2.1     Action: This pending federal lawsuit.
                                                                               15           2.2     Challenging Party: A Party or Non-Party that challenges the designation of
                                                                               16   information or items under this Stipulated Protective Order.
                                                                               17           2.3     “CONFIDENTIAL” Information or Items: information (regardless of how it is
                                                                               18   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
                                                                               19   of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
                                                                               20           2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their support
                                                                               21   staff), including Plaintiff Pro Per, if applicable.
                                                                               22           2.5     Designating Party: A Party or Non-Party that designates information or items that
                                                                               23   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                                                                               24           2.6     Disclosure or Discovery Material: all items or information, regardless of the
                                                                               25   medium or manner in which it is generated, stored, or maintained (including, among other things,
                                                                               26   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
                                                                               27   responses to discovery in this matter.
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                                -2-
                                                                                                               ORDER RE STIPULATED PROTECTIVE ORDER
                                                          Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 3 of 14 Page ID #:100




                                                                                1           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

                                                                                2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
                                                                                3   consultant in this Action.
                                                                                4           2.8     House Counsel: attorneys who are employees of a party to this Action. House
                                                                                5   Counsel does not include Outside Counsel of Record or any other outside counsel.
                                                                                6           2.9     Non-Party: any natural person, partnership, corporation, association, or other legal
                                                                                7   entity not named as a Party to this action.
                                                                                8           2.10    Outside Counsel of Record: attorneys who are not employees of a party to this
                                                                                9   Action but are retained to represent or advise a party to this Action and have appeared in this
                                                                               10   Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   that party and includes support staff.
                                                                               12           2.11    Party: any party to this Action, including all of its officers, directors, board,
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   departments, divisions, employees, consultants, retained experts, and Outside Counsel of Record
                                                                               14   (and their support staff).
                                                                               15           2.12    Producing Party: A Party or Non-Party that produces Disclosure or Discovery
                                                                               16   Material in this Action.
                                                                               17           2.13    Professional Vendors: persons or entities that provide litigation support services
                                                                               18   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
                                                                               19   organizing, storing, or retrieving data in any form or medium) and their employees and
                                                                               20   subcontractors.
                                                                               21           2.14    Protected Material: any Disclosure or Discovery Material that is designated as
                                                                               22   “CONFIDENTIAL.”
                                                                               23           2.15 Receiving Party: A Party that receives Disclosure or Discovery Material from a
                                                                               24   Producing Party.
                                                                               25   3.      SCOPE
                                                                               26           The protections conferred by this Stipulation and Order cover not only Protected Material
                                                                               27   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                                  -3-
                                                                                                                 ORDER RE STIPULATED PROTECTIVE ORDER
                                                          Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 4 of 14 Page ID #:101




                                                                                1   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                                                                                2   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                3          Any use of Protected Material at trial shall be governed by the orders of the trial judge.
                                                                                4   This Order does not govern the use of Protected Material at trial.
                                                                                5   4.     DURATION
                                                                                6          Even after final disposition of this litigation, the confidentiality obligations imposed by
                                                                                7   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
                                                                                8   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
                                                                                9   claims and defenses in this Action, with or without prejudice; and (2) final judgment herein after
                                                                               10   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   Action, including the time limits for filing any motions or applications for extension of time
                                                                               12   pursuant to applicable law.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13          Notwithstanding the foregoing, when this case commences trial, all of the information
                                                                               14   that was designated as confidential or maintained pursuant to this protective order becomes
                                                                               15   public and will be presumptively available to all members of the public, including the press,
                                                                               16   unless compelling reasons supported by specific factual findings to proceed otherwise are made
                                                                               17   to the trial judge in advance of the trial. See Kamakana v. City and County of Honolulu, 447
                                                                               18   F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing documents
                                                                               19   produced in discovery from “compelling reasons” standard when merits-related documents are
                                                                               20   part of court record). Accordingly, the terms of this protective order do not extend beyond the
                                                                               21   commencement of the trial unless ordered so by the Judge.
                                                                               22   5.     DESIGNATING PROTECTED MATERIAL
                                                                               23          5.1     Exercise of Restraint and Care in Designating Material for Protection.
                                                                               24          Each Party or Non-Party that designates information or items for protection under this
                                                                               25   Stipulated Protective Order must take care to limit any such designation to specific material that
                                                                               26   qualifies under the appropriate standards. The Designating Party must designate for protection
                                                                               27   only those parts of material, documents, items, or oral or written communications that qualify so
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                              -4-
                                                                                                             ORDER RE STIPULATED PROTECTIVE ORDER
                                                          Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 5 of 14 Page ID #:102




                                                                                1   that other portions of the material, documents, items, or communications for which protection is

                                                                                2   not warranted are not swept unjustifiably within the ambit of this Order.
                                                                                3           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
                                                                                4   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
                                                                                5   unnecessarily encumber the case development process or to impose unnecessary expenses and
                                                                                6   burdens on other parties) may expose the Designating Party to sanctions.
                                                                                7          If it comes to a Designating Party’s attention that information or items that it designated
                                                                                8   for protection do not qualify for protection, that Designating Party must promptly notify all other
                                                                                9   Parties that it is withdrawing the inapplicable designation.
                                                                               10          5.2     Manner and Timing of Designations.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11          Except as otherwise provided in this Order (see, e.g., second paragraph of section 5.2(a)
                                                                               12   below), or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   protection under this Order must be clearly so designated before the material is disclosed or
                                                                               14   produced.
                                                                               15          Designation in conformity with this Order requires:
                                                                               16          (a)     for information in documentary form (e.g., paper or electronic documents, but
                                                                               17   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
                                                                               18   Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL”), to
                                                                               19   each page that contains protected material. The legend must not obstruct a Party’s ability to
                                                                               20   view the contents of that document. If only a portion or portions of the material on a page
                                                                               21   qualifies for protection, the Producing Party also must clearly identify the protected portion(s)
                                                                               22   (e.g., by making appropriate markings in the margins).
                                                                               23          A Party or Non-Party that makes original documents available for inspection need not
                                                                               24   designate them for protection until after the inspecting Party has indicated which documents it
                                                                               25   would like copied and produced. During the inspection and before the designation, all of the
                                                                               26   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
                                                                               27   Party has identified the documents it wants copied and produced, the Producing Party must
                                                                               28   determine which documents, or portions thereof, qualify for protection under this Stipulated
                                                                                    ______________________________________________________________________________
                                                                                                                               -5-
                                                                                                              ORDER RE STIPULATED PROTECTIVE ORDER
                                                          Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 6 of 14 Page ID #:103




                                                                                1   Protective Order. Then, before producing the specified documents, the Producing Party must

                                                                                2   affix the “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                                                3   portion or portions of the material on a page qualifies for protection, the Producing Party also
                                                                                4   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                                                                                5   margins).
                                                                                6           (b)      for testimony given in depositions that the Designating Party identify the
                                                                                7   Disclosure or Discovery Material on the record, before the close of the deposition all protected
                                                                                8   testimony.
                                                                                9           (c)      for information produced in nondocumentary and for any other tangible items,
                                                                               10   that the Producing Party affix in a prominent place on the exterior of the container or containers
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   in which the information is stored the legend “CONFIDENTIAL.” If only a portion or portions
                                                                               12   of the information warrants protection, the Producing Party, to the extent practicable, shall
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   identify the protected portion(s).
                                                                               14           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                                                                               15   designate qualified information or items does not, standing alone, waive the Designating Party’s
                                                                               16   right to secure protection under this Stipulated Protective Order for such material. Upon timely
                                                                               17   correction of a designation, the Receiving Party must make reasonable efforts to assure that the
                                                                               18   material is treated in accordance with the provisions of this Order.
                                                                               19   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                               20           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
                                                                               21   confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                                                               22           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                                                               23   process under Local Rule 37.1 et seq. and with Section 1 of Magistrate Judge Rosenberg’s
                                                                               24   Procedures (“Mandatory Telephonic or In Person Conference for Discovery Disputes”)1
                                                                               25           6.3      Burden of Persuasion.            The burden of persuasion in any such challenge
                                                                               26   proceeding be on the Designating Party. Frivolous challenges, and those made for an improper
                                                                               27
                                                                                            1
                                                                                              Magistrate Judge Rosenberg’s Procedures are available at https://www.cacd.uscourts.gov/honorable-alicia
                                                                               28   -g-rosenberg.
                                                                                    ______________________________________________________________________________
                                                                                                                                  -6-
                                                                                                                 ORDER RE STIPULATED PROTECTIVE ORDER
                                                          Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 7 of 14 Page ID #:104




                                                                                1   purpose (e.g. to harass or impose unnecessary expenses and burdens on other parties) may

                                                                                2   expose the Challenging Party to sanctions.        Unless the Designating Party has waived or
                                                                                3   withdrawn the confidentiality designation, all parties shall continue to afford the material in
                                                                                4   question the level of protection to which it is entitled under the Producing Party’s designation
                                                                                5   until the Court rules on the challenge.
                                                                                6   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                7          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed
                                                                                8   or produced by another Party or by a Non-Party in connection with this Action only for
                                                                                9   prosecuting, defending, or attempting to settle this Action. Such Protected Material may be
                                                                               10   disclosed only to the categories of persons and under the conditions described in this Order.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   When the Action reaches a final disposition, a Receiving Party must comply with the provisions
                                                                               12   of section 13 below (FINAL DISPOSITION).
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13          Protected Material must be stored and maintained by a Receiving Party at a location and
                                                                               14   in a secure manner that ensures that access is limited to the persons authorized under this Order.
                                                                               15          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                                                               16   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
                                                                               17   disclose any information or item designated “CONFIDENTIAL” only to:
                                                                               18          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                                                               19   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
                                                                               20   information for this Action;
                                                                               21          (b) the officers, directors, and employees (including House Counsel) of the
                                                                               22   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                               23          (c) experts (as defined in this Order) of the Receiving Party to whom disclosure is
                                                                               24          reasonably necessary for this Action and who have signed the “Acknowledgment and
                                                                               25          Agreement to Be Bound” (Exhibit A);
                                                                               26          (d) the Court and its personnel;
                                                                               27          (e) court reporters and their staff;
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                               -7-
                                                                                                              ORDER RE STIPULATED PROTECTIVE ORDER
                                                          Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 8 of 14 Page ID #:105




                                                                                1          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to whom

                                                                                2          disclosure is reasonably necessary for this Action and who have signed the
                                                                                3          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                4          (g) the author or recipient of a document containing the information or a
                                                                                5   custodian or other person who otherwise possessed or knew the information;
                                                                                6          (h) During their depositions, witnesses, and attorneys for witnesses, in the Action to
                                                                                7   whom disclosure is reasonably necessary provided: (1) the deposing party requests that the
                                                                                8   witness sign the “Acknowledgment and Agreement to Be Bound” form attached as Exhibit A
                                                                                9   hereto; and (2) they will not be permitted to keep any confidential information unless they sign
                                                                               10   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   Designating Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
                                                                               12   to depositions that reveal Protected Material may be separately bound by the court reporter and
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   may not be disclosed to anyone except as permitted under this Stipulated Protective Order; and
                                                                               14          (i) any mediator or settlement officer, and their supporting personnel, mutually
                                                                               15   agreed upon by any of the parties engaged in settlement discussions.
                                                                               16   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                                                                               17   LITIGATION
                                                                               18          If a Party is served with a subpoena or a court order issued in other litigation that compels
                                                                               19   disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that
                                                                               20   Party must:
                                                                               21          (a)     promptly notify in writing the Designating Party. Such notification shall include a
                                                                               22   copy of the subpoena or court order;
                                                                               23          (b)     promptly notify in writing the party who caused the subpoena or order to issues in
                                                                               24   the other litigation that some or all of the material covered by the subpoena or order is subject to
                                                                               25   this Stipulated Protective Order. Such notification shall include a copy of this Stipulated
                                                                               26   Protective Order; and
                                                                               27          (c)     cooperate with respect to all reasonable procedures south to be pursued by the
                                                                               28   Designating Party whose Protected Material may be affected.
                                                                                    ______________________________________________________________________________
                                                                                                                              -8-
                                                                                                             ORDER RE STIPULATED PROTECTIVE ORDER
                                                          Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 9 of 14 Page ID #:106




                                                                                1          If the Designating Party timely seeks a Protective Order, the Party served with the

                                                                                2   subpoena or court order shall not produce any information designated in this action as
                                                                                3   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
                                                                                4   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
                                                                                5   shall bear the burden and expense of seeking protection in that court of its confidential material
                                                                                6   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
                                                                                7   Party in this Action to disobey a lawful directive from another court.
                                                                                8   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                                                                                9   LITIGATION
                                                                               10          (a)      The terms of this Order are applicable to information produced by a Non-Party in
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   this Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
                                                                               12   connection with this litigation is protected by the remedies and relief provided by this Stipulated
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   Protective Order. Nothing in these provisions should be construed as prohibiting a Non-Party
                                                                               14   from seeking additional protections.
                                                                               15          (b)     In the event that a Party is required, by a valid discovery request, to
                                                                               16   produce a Non-Party’s confidential information in its possession, and the Party is subject to an
                                                                               17   agreement with the Non-Party not to produce the Non-Party’s confidential information, then the
                                                                               18   Party shall:
                                                                               19                   (1)     promptly notify in writing the Requesting Party and the Non-Party
                                                                               20   that some or all of the information requested is subject to a confidentiality agreement with a
                                                                               21   Non-Party;
                                                                               22                   (2)     promptly provide the Non-Party with a copy of the Stipulated
                                                                               23   Protective Order in this Action, the relevant discovery request(s), and a reasonably specific
                                                                               24   description of the information requested; and
                                                                               25                   (3)     make the information requested available for inspection by the Non-Party,
                                                                               26                   if requested.
                                                                               27          (c)      If the Non-Party fails to seek a protective order from this court within fourteen
                                                                               28         (14) days of receiving the notice and accompanying information, the Receiving Party
                                                                                    ______________________________________________________________________________
                                                                                                                                -9-
                                                                                                               ORDER RE STIPULATED PROTECTIVE ORDER
                                                    Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 10 of 14 Page ID #:107




                                                                                1          may produce the Non-Party’s confidential information responsive to the discovery

                                                                                2          request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
                                                                                3          produce any information in its possession or control that is subject to the confidentiality
                                                                                4          agreement with the Non-Party before a determination by the court. Absent a court order
                                                                                5          to the contrary, the Non-Party shall bear the burden and expense of seeking protection in
                                                                                6          this court of its Protected Material.
                                                                                7   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
                                                                                8          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                                                                                9   Material to any person or in any circumstance not authorized under this Stipulated Protective
                                                                               10   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
                                                                               12   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   made of all the terms of this Order, and (d) request such person or persons to execute the
                                                                               14   “Acknowledgment and Agreement to Be Bound” (Exhibit A).
                                                                               15   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                                                               16          MATERIAL.
                                                                               17          When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                                                               18   produced material is subject to a claim of privilege or other protection, the obligations of the
                                                                               19   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
                                                                               20   provision is not intended to modify whatever procedure may be established in an e-discovery
                                                                               21   order that provides for production without prior privilege review. Pursuant to Federal Rule of
                                                                               22   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
                                                                               23   communication or information covered by the attorney-client privilege or work product
                                                                               24   protection, the parties may incorporate their agreement in the stipulated protective order
                                                                               25   submitted to the court.
                                                                               26   12.    MISCELLANEOUS
                                                                               27          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
                                                                               28   seek its modification by the Court in the future.
                                                                                    ______________________________________________________________________________
                                                                                                                               -10-
                                                                                                              ORDER RE STIPULATED PROTECTIVE ORDER
                                                    Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 11 of 14 Page ID #:108




                                                                                1          12.2    Right to Assert Other Objections. By stipulating to the entry of this Order no

                                                                                2   Party waives any right it otherwise would have to object to disclosing or producing any
                                                                                3   information or item on any ground not addressed in this Order. Similarly, no Party waives any
                                                                                4   right to object on any ground to use in evidence of any of the material covered by this Order.
                                                                                5          12.3    Filing Protected Material. A Party that seeks to file under seal any Protected
                                                                                6   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under
                                                                                7   seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If
                                                                                8   a Party's request to file Protected Material under seal is denied by the court, then the Receiving
                                                                                9   Party may file the information in the public record unless otherwise instructed by the court.
                                                                               10   13.    FINAL DISPOSITION.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11          After the final disposition of this Action, as defined in paragraph 4, within sixty (60) days
                                                                               12   of a written request by the Designating Party, or another period of time agreed upon by the
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   parties, each Receiving Party must return all Protected Material to the Producing Party or destroy
                                                                               14   such material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                               15   compilations, summaries, and any other format reproducing or capturing any of the Protected
                                                                               16   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
                                                                               17   submit a written certification to the Producing Party (and, if not the same person or entity, to the
                                                                               18   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
                                                                               19   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
                                                                               20   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
                                                                               21   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                                               22   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                                                               23   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
                                                                               24   product, and consultant and expert work product, even if such materials contain Protected
                                                                               25   Material. Any such archival copies that contain or constitute Protected Material remain subject to
                                                                               26   this Order as set forth in Section 4 (DURATION).
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                               -11-
                                                                                                              ORDER RE STIPULATED PROTECTIVE ORDER
                                                    Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 12 of 14 Page ID #:109




                                                                                1   14.    Any violation of this Stipulated Protective Order may be punished by any and all

                                                                                2   appropriate measures including, without limitation, contempt proceedings and/or monetary
                                                                                3   sanctions.
                                                                                4   ///
                                                                                5   ///
                                                                                6   ///
                                                                                7   ///
                                                                                8   ///
                                                                                9   ///
                                                                               10   ///
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11   ///
                                                                               12   ///
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   ///
                                                                               14   ///
                                                                               15   ///
                                                                               16   ///
                                                                               17   ///
                                                                               18   ///
                                                                               19   ///
                                                                               20   ///
                                                                               21   ///
                                                                               22   ///
                                                                               23   ///
                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -12-
                                                                                                          ORDER RE STIPULATED PROTECTIVE ORDER
                                                    Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 13 of 14 Page ID #:110




                                                                                1                                              EXHIBIT A
                                                                                2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                3   I, _____________________________ [print or type full name], of _________________
                                                                                4
                                                                                    [print or type full address], declare under penalty of perjury that I have read in its entirety
                                                                                5
                                                                                    and understand the Stipulated Protective Order that was issued by the United States
                                                                                6

                                                                                7   District Court for the Central District of California on ___________ in the case of

                                                                                8   Rashina Daniel et al. v County of Los Angeles, et al., Case No. 20-CV-08303-PSG
                                                                                9
                                                                                    (AGRx).
                                                                               10
                                                                                              I agree to comply with and to be bound by all the terms of this Stipulated
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               11
                                                                                    Protective Order and I understand and acknowledge that failure to so comply could
                                                                               12
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                                    expose me to sanctions and punishment in the nature of contempt. I solemnly promise
                                                                               13
                                                                                    that I will not disclose in any manner any information or item that is subject to this
                                                                               14
                                                                                    Stipulated Protective Order to any person or entity except in strict compliance with the
                                                                               15
                                                                                    provisions of this Order.
                                                                               16

                                                                               17
                                                                                              I further agree to submit to the jurisdiction of the United States District Court for
                                                                               18
                                                                                    the Central District of California for the purpose of enforcing the terms of this Stipulated
                                                                               19
                                                                                    Protective Order, even if such enforcement proceedings occur after termination of this
                                                                               20
                                                                                    action.
                                                                               21
                                                                                              I hereby appoint __________________________ [print or type full name] of
                                                                               22
                                                                                    _______________________________________ [print or type full address and telephone
                                                                               23
                                                                                    number] as my California agent for service of process in connection with this action or
                                                                               24
                                                                                    any proceedings related to enforcement of this Order.
                                                                               25
                                                                                              Date: ______________________________________
                                                                               26
                                                                                              City and State where sworn and signed: _________________________________
                                                                               27
                                                                                              Printed name and signature: _______________________________
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                                -13-
                                                                                                               ORDER RE STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08303-PSG-AGR Document 21 Filed 12/02/20 Page 14 of 14 Page ID #:111
